Case
 Case19-12337
      20-01022Doc
               Doc122-27
                   3-27 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19C.
                                                                          19C.Leeways
                                                                               Leeways
                            2010 Tax Return Page 1 of 13
Case
 Case19-12337
      20-01022Doc
               Doc122-27
                   3-27 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19C.
                                                                          19C.Leeways
                                                                               Leeways
                            2010 Tax Return Page 2 of 13
Case
 Case19-12337
      20-01022Doc
               Doc122-27
                   3-27 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19C.
                                                                          19C.Leeways
                                                                               Leeways
                            2010 Tax Return Page 3 of 13
Case
 Case19-12337
      20-01022Doc
               Doc122-27
                   3-27 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19C.
                                                                          19C.Leeways
                                                                               Leeways
                            2010 Tax Return Page 4 of 13
Case
 Case19-12337
      20-01022Doc
               Doc122-27
                   3-27 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19C.
                                                                          19C.Leeways
                                                                               Leeways
                            2010 Tax Return Page 5 of 13
Case
 Case19-12337
      20-01022Doc
               Doc122-27
                   3-27 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19C.
                                                                          19C.Leeways
                                                                               Leeways
                            2010 Tax Return Page 6 of 13
Case
 Case19-12337
      20-01022Doc
               Doc122-27
                   3-27 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19C.
                                                                          19C.Leeways
                                                                               Leeways
                            2010 Tax Return Page 7 of 13
Case
 Case19-12337
      20-01022Doc
               Doc122-27
                   3-27 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19C.
                                                                          19C.Leeways
                                                                               Leeways
                            2010 Tax Return Page 8 of 13
Case
 Case19-12337
      20-01022Doc
               Doc122-27
                   3-27 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19C.
                                                                          19C.Leeways
                                                                               Leeways
                            2010 Tax Return Page 9 of 13
Case
 Case19-12337
      20-01022Doc
               Doc122-27
                   3-27 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19C.
                                                                          19C.Leeways
                                                                               Leeways
                            2010 Tax Return Page 10 of 13
Case
 Case19-12337
      20-01022Doc
               Doc122-27
                   3-27 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19C.
                                                                          19C.Leeways
                                                                               Leeways
                            2010 Tax Return Page 11 of 13
Case
 Case19-12337
      20-01022Doc
               Doc122-27
                   3-27 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19C.
                                                                          19C.Leeways
                                                                               Leeways
                            2010 Tax Return Page 12 of 13
Case
 Case19-12337
      20-01022Doc
               Doc122-27
                   3-27 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit19C.
                                                                          19C.Leeways
                                                                               Leeways
                            2010 Tax Return Page 13 of 13
